ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating agreed facts and proposed discipline as summarized below:
Facts: In two separate instances, while serving as a public defender, respondent was responsible for appeals on behalf of his clients. In both cases, respondent failed to timely notify his clients that the Court of Appeals had affirmed the clients' convictions. As a result, the clients' right to petition for transfer was lost.
Violations: By his conduct respondent violated Ind. Professional Conduct Rule 1.3, which requires a lawyer to act with reasonable diligence and promptness, and Prof.Cond.R. 1.4(b), which requires a lawyer to explain a matter to the extent reasonably necessary to permit the client to make informed decisions
Discipline: Thirty (80) days suspension from the practice of law with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. The respondent, Kenneth T. Roberts, is suspended from the practice of law for thirty (80) days, commencing April 15, 2006, with automatic reinstatement thereafter. Costs of this proceeding are assessed against the respondent. The Court further finds that with the acceptance of this agreement the hearing officer appointed in this case is discharged.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Dise.R. 28, Section 3(d).
All Justices concur.